Exhibit 3.04 [SEAL] ROSS MILLER Secretary of State 204 North Carson Street, Suite 1 Carson City, Nevada 89701-4520 (775) 684-5708 Website:www.nvsos.gov Filed in the office of /s/ Ross Miller Ross Miller Secretary of State State of Nevada Document Number 20100609466-54 Filing Date and Time 08/13/20103:56 PM Entity # C17329-2004 Certificate of Amendment (PURSUANT TO NRS 78.385 and 78.390) Certificate of Amendment to Articles of Incorporation For Nevada Profit Corporations (Pursuant to NRS 78.385 and 78.390 – After Issuance of Stock) 1.Name of corporation:Paxton Energy, Inc. 2.The articles have been amended as follows: Article IV, Authorized Shares, first paragraph [unnumbered], first sentence is amended to increase authorized capital as follows: The Corporation shall have the authority to issue 510,000,000 shares, of which 500,000,000 shares shall be common stock, $0.001 par value (“Common Stock”), and 10,000,000 shares shall be preferred stock, $0.001 par value (“Preferred Stock”). All other provisions of Article IV remain unchanged. 3.The vote by which the stockholders holding shares in the corporation entitling them to exercise at least a majority of the voting power, or such greater proportion of the voting power as may be required in the case of a vote by classes or series, or as may be required by the provisions of the articles of incorporation have voted in favor of the amendment is:11,757,856. 5.Signature: /s/ James E. Burden James E. Burden, President Exhibit 3.04
